 


 HCON 71 ENR: Providing for corrections to the enrollment of the bill H.R. 3304.
U.S. House of Representatives
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. CON. RES. 71 
 
 
December 20, 2013 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for corrections to the enrollment of the bill H.R. 3304. 
 
 
That, in the enrollment of the bill H.R. 3304, the Clerk of the House of Representatives shall make the following corrections: (1)Strike sections 1 and 2. 
(2)Redesignate sections 3, 4, 5, and 6 as sections 1, 2, 3, and 4, respectively. (3)Strike any matter following the end of the tables in title XLVII. 
(4)Amend the long title so as to read: To authorize appropriations for fiscal year 2014 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes..  Clerk of the House of Representatives.Secretary of the Senate. 